DETAILED ACTION
The amendment filed 1/28/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 was amended to recite a first metal based cladding layer “forms an external 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varkey et al. (US 2014/0367121) in view of Varkey (US 2006/0280412) and further in view of Varkey et al. (US 2015/0170799).  Varkey et al. ‘121 teach an electrically conductive fiber optic cable configured to be disposed within a flow path of coiled tubing (paragraph 44), the coiled tubing accommodating a downhole tool for an application in a well at an oilfield (paragraph 44), the fiber optic cable comprising: a fiber optic thread (91, fig 9) disposed through a void space defined by a conduit (92) of the fiber optic cable to support optical telemetry between surface equipment at the oilfield and the downhole tool; an electrically conductive member (93) . 
Varkey ‘412 teaches a fiber optic cable comprising a fiber optic thread (202) is jacketed (optical fiber 102 is jacketed by both 104 “PFA-coating” and 204); and teach a metal based cladding layer as being an exterior of the cable (608 as in paragraph 37).  It would have been obvious to one of ordinary skill in the art before the time of invention to provide the fiber optic thread of Varkey et al. ‘121 as jacketed and provide the exterior layer as the metal based cladding layer, as taught by Varkey ‘412 in order to protect the cable from downhole conditions which might corrode polymer and provide protection to the optical fiber (Varkey ‘412, paragraphs 7, 30, 32, etc.)  Varkey ‘412 also 
Varkey et al. ‘799 teach first and second layers of electrically conducting members or metal based cladding layers (21 or 22) and teach that this layer may be dedicated to serve as a grounding return path for a downhole tool (paragraphs 8, 28).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the metallic based layer(s) of Varkey et al. ‘121 as modified by Varkey ‘412 as a grounding return path for a downhole tool, as taught by Varkey et al. ‘799 in order to facilitate a complete power circuit for the electrical function of the tool using existing cable components without requiring additional conductors.
In regard to claims 16-17, Varkey et al. ‘121, Varkey ‘412 nor Varkey et al. ‘799 teach that the cable is less than 0.15 inches in diameter or is in excess of 30,000 feet in length and the power available to the downhole tool from the surface equipment via the fiber optic cable is in excess of 100 Watts.  Varkey et al. ‘121 does teach some dimensions for the cable (paragraph 43) and also teaches that the cable may be lesser diameter (paragraph 43).  It would have been obvious to one of ordinary skill in the art before the time of invention to provide the cable of Varkey et al. ‘121, as modified by Varkey ‘412 and Varkey et al. ‘799 to have a diameter less than 0.15 inches, provide the length of the cable in excess of 30,000 feet and provide the available power in excess of 100 Watts in order to provide the dimensions and power necessary for any particular wellbore operation as may be desired at any particular wellsite by one of ordinary skill.
In regard to claims 18-20, Varkey et al. ‘121 (as in combination above) also teaches the claimed methods including pumping a fiber optic cable through a flow path . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
2/9/2022